DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 01/08/2021 has been entered. As indicated in the amendment:
Claims 1, 4-5, 11, 13-14 and 19 are currently amended. Claims 12 and 17 are cancelled. Claims 21-23 are newly added. Hence, Claims 1 -11, 13-16 and 18-23 are pending. The applicant’s arguments/remarks are carefully considered (see “Response to Arguments” section). The drawings objection made in the Non-Final Rejection, dated 07/08/2020, has been overcome by the replacement figures 1- 4 submitted. Hence, the objection is withdrawn. The applicant’s argument against the indefiniteness rejection made under 35 U.S.C. 112(b) in the Non-Final Rejection is not persuasive (see “Response to Arguments” section). Hence, the indefiniteness rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 4 – 5, 11, 16 and 19, the term "substantially" in claim 1, 3, 4-5, 11, 16, and 19 is a relative term which renders the claims indefinite. The terms "substantially parallel" or “substantially perpendicular” in these claims do not particularly point out to what degree or margin of error the planes (back wall, back panel) should be parallel or perpendicular and the specification does not provide any standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This rejection is maintained from the Non-Final Rejection, dated 07/08/2020, for the reasons discussed in the Response to Arguments section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 21- 22 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gulkanat et al. (US 2016/0027963 A1), here in after called Gulkanat.
Regarding claim 1, Gulkanat discloses a griddle apparatus (26, FIG.2), comprising: a base portion (griddle body 28) having a cooking surface thereon (a griddle plate 30 with an upwardly facing cooking surface 32, FIG.2); a back wall (mount column 12) substantially perpendicular to the base portion (the mount column 12 is perpendicular to the griddle body 28, FIG.2); an upper clamshell griddle (an upper griddle plate assembly 18) that pivots with respect to the cooking surface between a first position substantially parallel to the cooking surface (the upper griddle plate assembly 18 along with the arm assembly14 is pivotable about axis 40 between lower cooking position, FIG.3) and a second position away from the cooking surface (an upper access position, FIG.2); and a removable sliding back panel (square mount bracket 15) that is slidably insertable between the upper clamshell griddle and the back wall (the square mount bracket is screwed, hence slidably removable, and is located at the rear side of the griddle body between the mount column 12 (back wall) and the upper griddle assembly18, Shown in FIG.2. Here, the amendments “sliding” and “slidably” do not change the broadest interpretation of the “back panel” limitation in any meaningful way to get over the mount bracket 15 of Gulkanat because the bracket is still removable, as well as “sliding” and “slidable”. The meaning of the word “sliding” is to move or pass easily or smoothly according to Merriam-Webster dictionary and the square bracket 15 broadly reads on being removable and slidable as the bracket can be removed and slide between the mount column 12 (back wall) and the upper griddle assembly 18, the examiner suggests amending the claim to  “independently removable or separable back panel…” or equivalent limitation that indicates the back panel is not a supporting structure in order to get over the mount bracket 15 of Gulkanat ), and configured to cover a portion of the back wall (the square bracket 15 covers a portion of the mount column 12, FIG 2).
Regarding claims 21, Gulkanat discloses the griddle apparatus of claim 1, wherein the removable back panel covers a majority of the back wall behind the upper clamshell griddle in the first position (the back panel 15 covers the majority of the back wall columns 12 behind the upper griddle assembly 18, FIG.2).
Regarding claims 22, Gulkanat discloses a griddle apparatus (26, FIG.2), comprising: a base portion (griddle body 28) having a cooking surface thereon (a griddle plate 30 with an upwardly facing cooking surface 32, FIG.2); a back wall (mount column 12) behind the base portion (column mount 12 is behind the base portion  (griddle body 28), FIG. 2)); an upper clamshell griddle (an upper griddle plate assembly 18)  that pivots with respect to the cooking surface (the upper griddle plate assembly 18 along with the arm assembly14 is pivotable about axis 40 between lower cooking position and upper access position, FIG.3); a back panel that is slidably inserted between the upper clamshell griddle and the back wall (the square mount bracket 15  is screwed, hence slidably removable, and is located at the rear side of the griddle body between the mount column 12 (back wall) and the upper griddle assembly 18, as shown in FIG.2); and a handle connected to the back panel to slidably insert and slidably remove the back panel (the handle 52 is indirectly connected to the back panel 15 through the arm assembly 14 slots 13 and slidably removes from the back panel (removing the screw connections to the back wall pulling the handle to remove back panel 15), (0028, 0029 ,FIG.2)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 – 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulkanat in view of Farnsworth et al. (US 5133248 A), here in after called Farnsworth.
Regarding claim 2, Gulkanat discloses the griddle apparatus of claim 1. But,

However Farnsworth that teaches Gas-fired cooking apparatus comprising a combined griddle and broiler unit, also teaches rear end curtains 34, and 36 on the surface of backside of the griddle (3:18-32).
The advantage of such coverings (curtains) is to shield and protect internal components within the housing from grease and impurities that can damage the cooking apparatus overtime (3:18- 32).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the griddle apparatus of claim 1 disclosed by Gulkanat to include one or more curtains provided on a front surface of the back panel in order to shield and protect internal components within the housing from grease and impurities that can damage the cooking apparatus overtime as taught in Farnsworth.
Regarding claim 3, Gulkanat in view of Farnsworth teaches the griddle apparatus of claim 2, further comprising: a lip (L-shaped bracket, Gulkanat 0028) provided on a top portion of the front surface of the back panel that is substantially perpendicular to the front surface (the L- shape extension is protruding from the edge of the mount bracket 15 and is perpendicular (L -shaped) to the main surface, Gulkanat (0028)), the lip configured to engage the back wall to support the back panel (the L-shaped extension is to secure the griddle with the rear corner, Gulkanat (0028)).
Regarding claim 4, Gulkanat in view of Farnsworth teaches the griddle apparatus of claim 1, further comprising: a handle attached to a top surface of the back panel (handle 52 is attached to the top of back panel 15 through the arm assembly 14 and slots 13, (0028, 0029)) and configured to slidably remove the back panel from the back wall (the handle 52 indirectly attached to the top of back panel 15 through the arm assembly 14 and slots 13 slidably removes from the back panel (removing the screw connections to the back wall pulling the handle to remove back panel 15), (0028, 0029 ,FIG.2)) .
Regarding claim 5, Gulkanat in view of Farnsworth teaches the griddle apparatus of claim 2, wherein the removable back panel (Gulkanat, square mount bracket 15) is substantially perpendicular to the cooking surface (the square mount bracket 15 is perpendicular to the cooking surface 32, Gulkanat, (FIG.2)).
Regarding claim 6, Gulkanat in view of Farnsworth teaches the griddle apparatus of claim 2, further comprising: one or more slots (Gulkanat, slots 13) provided within each curtain (slots 13 that face toward the rear side of the griddle body and into which square mount brackets 15, Gulkanat (0028)).
Regarding claim 7, Gulkanat in view of Farnsworth teaches the griddle apparatus of claim 6, wherein each of the curtains (rear end curtains 34, and 36, Farnsworth (3:18 - 32)) have a first end that terminates adjacent a top portion of the front surface, and a second end that extends to a bottom of the front surface to allow access within the slots of each curtain (the curtains are rectangular in shape, extending edge to edge to cover the back side of the griddle, Farnsworth (3:20 -30)).
Regarding claim 10, Gulkanat in view of Farnsworth teaches the griddle apparatus of claim 7, wherein the curtains have a rectangular configuration (the curtains are rectangular in shape Farnsworth (3:20 -30)).

Allowable Subject Matter
Claims 11, 13 – 16 and 18 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 8 - 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
the closest prior art, Gulkanat et al. (US 2016/ 0227963 A1), does not teach a weight configured to support the upper clamshell griddle in position and a weight support bar connected to the weight at a first end and through the slots of the back panel to the back wall at a second end.

Response to Arguments
Objections
Applicant’s arguments with respect to the drawing objection made in the Non-Final Rejection are overcome by the replacement drawings (FIG. 1-4) submitted. The drawing objections are withdrawn. 
Rejections under 35 U.S.C. 112(b), Indefiniteness 
Applicant's arguments against the indefiniteness rejection under 35 U.S.C. 112(b) have been fully considered but they are not persuasive because:
As indicated in the rejection the term “substantially” is recited in terms of defining relative orientation (parallel or perpendicular) of parts/surfaces (back wall, base, back panel, cooking surface) of the clamshell griddle and it is unclear whether the claims are distinctly pointing out the parts/surfaces are parallel or perpendicular. Further, the figures do not distinctly ascertain whether the parts are substantially parallel or perpendicular (there is no angular label in the figures). Moreover, Even if the figures somehow support the limitations, it is the claims that should distinctly ascertain (not the disclosure) of the invention. The court cases discussed in the arguments while relevant to the specific circumstances of the respective cases, they do not apply the instant invention claims.  
	Rejections under 35 U.S.C. 102 and U.S.C. 103
as described in paragraph [0028] of Gulkanat, the column 12 has slots 13 where the square mount brackets 15 are "secured." L-shaped brackets are secured to each side of the griddle apparatus at the corners and the square mount brackets 15 are "secured" to the griddle apparatus using these L-shaped brackets. Gulkanat describes in paragraph [0028] that these brackets provide "extra stability" to the mount connection. It is necessary that these brackets are secured to the griddle apparatus. 
Claim 1, on the other hand, and as recited in paragraph [0024] of the present application, recites a sliding back panel that is removable so that, e.g., the back panel can be cleaned. The square mount brackets are secured and are not removable or sliding” The examiner respectfully disagrees because as indicated in the instant rejection the back panel 15 broadly reads on removability as it is connected by screws and the back panel is slidably insertable between the back column 12 and the upper griddle assembly 18. The examiner agrees with the applicant’s argument that Gulkanat mount bracket 15, provides "extra stability" to the mount connection and is necessary to support the griddle apparatus. However, the amended claim 1 does not say the back panel is independently removable (without the need to support/secure the griddle structure) e.g., the back panel can be cleaned and slidably reinserted, amending the claim to include the argued scope can get over the Gulkanat reference.
	Regarding claim 4 the applicant argues “the handle 52 of Gulkanat does not attach to a top surface of a back panel (square mount brackets 15 of Gulkanat) and cannot be used to slidably remove the back panel.” Here, the examiner again indicates that the handle 52 of Gulkanat is indirectly attached to the top of back panel 15 through the arm assembly 14 and slots 13 and is capable of slidably removing the back panel (removing the screw connections to the back wall pulling the handle to remove back panel 15). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761